DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to restriction requirement received on 8/13/2022. Applicant elected without traverse Group I (claims 1-9 and 16-18) for examination. This election is made final.


Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In particular, claim 18 is not sufficiently precise due to the combining of two separate statutory classes of invention in a single claim.  The preamble of independent claim 17 refers to a schedule management server (apparatus), but dependent claim 18 discusses the specifics of the operation method of claim 17. The preamble of claim 18 should rather be – The schedule management server of claim 17, …--. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.    
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  
Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-9 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 (exemplary) recites a series of steps for managing and creating a schedule associated with a selected type of calendar. 
The claim is directed to a process, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of receiving a schedule creating request; selecting any one of a first type of calendar belonging to a chatroom in which the schedule creating request is created and a second type of calendar belonging to a user account which creates the schedule creating request, according to a schedule type included in the schedule creating request; and creating a schedule corresponding to the selected type of calendar, wherein the schedule type is determined according to a type of a chatroom in which the schedule creating request is generated.
The claimed system simply describes series for managing and creating a schedule associated with a selected type of calendar. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of fundamental commercial or business practices or of the limitations in the mind or via manual human activity, but for the recitation of generic computer component, such as a schedule management server. That is, other than reciting a schedule management server, comprising at least one processor nothing in the claim precludes the limitations from practically being performed in the human mind/pen and paper or by methods of organizing human activity. These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes fundamental economic principles or practices (including sales activities or behaviors), and managing personal behavior or relationships or interactions between people. For example, but for the computer-related language, the claim encompasses the manually managing and creating a schedule associated with a selected type of calendar. These limitations are directed to an abstract idea because, if a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, and/or managing personal behavior or relationships or interactions between people, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea (2019 PEG). 
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a schedule management server, comprising at least one processor to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic computer performing a generic computer functions. This generic computer limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a computer (using the computer as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the computer server/processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 1, 16 and 17.  Furthermore, the dependent claims 2-9 and 18 do not resolve the issues raised in the independent claims. 
 Dependent claims 2-9 and 18, recite creating a first type of schedule which is shared with a participant of a chatroom in which the schedule creating request is created and belongs to a chatroom in which the schedule creating request is created, wherein the participant of the chatroom in which the first type of schedule is shared includes a participant who is participating in the chatroom at a moment when the first type of schedule is created and a participant who is participating in the chatroom after creating the first type of schedule, wherein a notification regarding the first type of schedule is provided through the chatroom and receiving a request to edit the first type of schedule from the participant of the chatroom; and editing the first type of schedule based on an editing permission of the participant who creates the editing request, wherein the editing permission is set by a manager of the chatroom and activating a responding function to whether to attend corresponding to the first type of schedule, based on a setting regarding response reception to whether to attend included in the schedule creating request; and storing participation information of a participant of the chatroom in the first type of schedule, in response to the response to whether to attend corresponding to the first type of schedule received from the participant of the chatroom, wherein the creating of a schedule includes: creating a second type of schedule which is shared with an invitation object to the schedule and belongs to the user account when the selected type of calendar is the second type of calendar and creating the second type of schedule belonging to an account of the invitation object, based on the invitation object included in the schedule creating request.
As mentioned above with respect to the independent claims, the generic server/processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a server, and is considered to amount to nothing more than requiring a generic server/processor to merely carry out the abstract idea itself.
The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.

Accordingly, claims 1-9 and 16-18 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Claim 16 is rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.
Examiner points Applicant to a USPTO notice dated 01/26/2010 entitled “Subject Matter Eligibility of Computer Readable Media”.   
Claim 16 is nominally directed to a computer program which is coupled to hardware to be stored in a medium to execute the method of claim 1… These steps are reasonably broadly construed as a series of "computer-implemented" steps for performing a set of instructions. These claims are not directed to statutory subject matter.
The claims broadly cover transient, propagating signals. The Specification is open ended as to what the claimed "computer readable medium" covers. Since a claim to a "computer readable medium" reasonably broadly covers both forms of non-transitory tangible media (e.g. memory, disk, tape) and transient, propagating signals (e.g. signals, carrier waves), it necessarily covers non-statutory subject matter. This is so because transient, propagating signals are not patentable subject matter. See In re Nuijten, 500 F.3d 1346, 1356 (Fed. Cir. 2007). 
            Examiner Note; Applicant can amend to narrow the claim to cover only statutory embodiments by adding the limitation “non-transitory” to the claim (i.e. A non-transitory computer readable medium…”), such an amendment would not raise the issue of new matter, even when the specification is silent, unless the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (SEE PTO 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007. The examiner can normally be reached 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARGON N NANO/           Primary Examiner, Art Unit 2443                                                                                                                                                                                             ----------------------